Title: To James Madison from William Pinkney, 22 October 1803
From: Pinkney, William
To: Madison, James


Sir. London. Octr. 22d. 1803.
I have the Honor to acknowledge the Receipt of Your Letter of the 18th. of August with its Enclosures extending in some Degree my Powers on the Subject of the Maryland Claim in this Country. As this Letter came to Hand only on Yesterday it will not be expected that I should at this Moment be in a Situation to determine whether the additional Discretion which it confides to me can be made the Instrument of an immediate Ajustment of this Affair. I have no Doubt that the Sacrifice now authorized ought to be consented to on the part of the State, if by Means of such a Sacrifice, the Object in View can be accomplished; and having an express Permission to make it, I certainly shall not hesitate. But it is perhaps, to be doubted whether the Sum of £10.000 Sterling (instead of £10.000 Bank Stock which I find to have been the Proposal made by Mr. Harford, thro’ Mr. Hanbury & afterwards thro his Solicitors, to Mr. King) is not less than will be accepted. I have already taken Measures to ascertain this—and in a few Days shall be able to speak positively upon it. In the mean Time it continues to be certain that no Opposition will be given by any of the other parties—none of them being aware (so far as I can discover) of the Views of the British Government in Relation to the final Disposition of the Stock, as stated in Ld. Hawkesbury’s Engagement to Mr. King.
In my Letter of the 20th. of Septr. to Governor Mercer I omitted to mention that one of the persons who is now a party in Chancery, & will be a party to the intended Information, is stationed in the East Indies (Madras) and that of course it will require at least two years to procure the Execution & Return of a Commission to take his Answer. The person I allude to is Mr. Ewer. This is a formidable Source of Delay which alone would prove the Expediency of purchasing such an accomodation as will render unnecessary the Institution of a new Sett of judicial proceedings.
If I should succeed in bringing Mr. H. into our Views, I will immediately seek an Interview with the Attorney General for the purpose of inducing him to repeat the Motion for a Transfer to the Crown on some early Day in the ensuing Term. If otherwise, I will take Care that the Information shall be filed as promised in my last to Govr. Mercer, and that the Steps to be grounded upon it shall suffer no Delay. I have the Honor to be, with the most perfect Respect & Esteem Your most Obedient Hble Servant
Wm. Pinkney
 

   
   FC (MdAA: Blue Book 2). Marked “(Copy).”



   
   For a summary of Pinkney’s letter to Mercer of 20 Sept. 1803, see Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers (Annapolis, 1947), pp. 32–33.


